Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 1 of 25




                 EXHIBIT A
                     Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 2 of 25




June 22, 2020

To Whom It May Concern:

Please accept this as proof of completion of treatment for Hamid Akhavan. Hamid Akhavan
entered Alo House on a volunteer basis on 3/26/2020.


Alo House Recovery is a residential and inpatient treatment center for people with a desire to
change their lives. Hamid Akhavan attended psycho educational groups, individual and group
therapy, 12 step meetings, relapse prevention, EEG Neurofeedback, life skills training, and
aftercare planning on a weekly basis. It was clinically recommended that Hamid Akhavan be in
our care for 90 days and successfully completed that term. Hamid Akhavan completed treatment
on June 22, 2020.

Hamid Akhavan was is subjected to random urinalysis, and BAC tested on a weekly basis and
tested negative since beginning treatment.

If you have any further questions feel free to contact me at 310-650-5202.


Respectfully,




Matthew P. Morgan M.S., SUDCC-IV, C.N.S.
Case Management
Alo House Recovery Centers




09820-00002/12265474.1      30765 PA CI FI C COAS T HW Y, SUI T E 135, MA LI B U, CA 90265   | ALO RECOVERY.COM   |

888.468.5249
                     Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 3 of 25




09820-00002/12265474.1      30765 PA CI FI C COAS T HW Y, SUI T E 135, MA LI B U, CA 90265   | ALO RECOVERY.COM   |

888.468.5249
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 4 of 25




                 EXHIBIT B
           Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 5 of 25




                             UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                            No. 20-CR-188 (JSR)
against
                                                    DECLARATION OF OKORIE OKOROCHA
RUBEN WEIGAND, and                                  IN SUPPORT OF DEFENDANT
HAMID AKHAVAN a/k/a “Ray                            AKHAVAN’S OPPOSITION TO REMAND
Akahavan”,

Defendants.




                          DECLARATION OF OKORIE OKOROCHA

          I, Okorie Okorocha, declare as follows:

          1.     I make this declaration of personal, firsthand knowledge, and if called and sworn

as a witness, I could and would testify competently thereto.

          2.     Attached hereto as Exhibit A and incorporated herein by reference is a true and

correct copy of my curriculum vitae, which describes my qualifications and other expert witness

testimony I have provided.

          3.     I have a Master of Science Degree in Pharmaceutical Science with a
specialization in Forensic Science from the College of Pharmacy from the University of Florida.

I have a second Master of Science degree in Forensic Toxicology, also from the University of

Florida. My formal education includes forensic toxicology, which is the study of chemical test

results from biological specimens, and the interpretation of the results. My formal education also

includes Pharmaceutical Science (Pharmacology), which is the study of drugs and the effects of

drugs on humans. Seven of my papers as a lead author in the area of forensic science/toxicology,

have been accepted for publication in major scholarly journals.           I have extensive formal

education in the testing of urine for drugs of abuse and retrieved and reviewed the relevant

literature from the National Library of Medicine (which has literally millions of peer reviewed



                                                                                  Case No.: 20-CR-188
                              DECLARATION OF OKORIE OKOROCHA
         Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 6 of 25




scientific journals) and Access Medicine (a compilation of renowned medical textbooks and

journals) on many occasions. I have qualified as an expert in forensic toxicology in State and

Federal courts over 440 times throughout the United States and internationally in Japan and

Germany.

       4.      I have reviewed lab results for Hamid Akhavan, initially collected on August 3,

2020, and reported on August 29, 2020, a true and correct copy of which is attached as Exhibit B

(“Drug Test Report”).

       5.      After my review, it is my opinion that the benzoylecgonine, or cocaine

metabolite, detected in Mr. Akhavan’s urine sample is from before he entered the rehab facility

on July 22, 2020 because benzoylecgonine may be detected for up to 22 days in chronic cocaine

users. See Chumley H.S., & Smith M.A., & Perez-Rodriguez E.R., & Speedlin S.L (Eds.),

Cocaine, The Color Atlas and Synopsis of Family Medicine, 3e. McGraw-Hill (2019). See also

Roger D. Weiss, M.D., & Frank H. Gawin, M.D., Protracted Elimination of Cocaine Metabolites

in Long-Term, High-Dose Cocaine Abusers, The American Journal of Medicine Volume 85

(December 1988); Vandevenne, M., Vandenbussche, H., & Verstraete, A. Detection time of

drugs of abuse in urine, Acta Clinica Belgica, 55(6), 323-333 (2000).

       6.      It is also my opinion that the results from the Drug Test Report are unreliable.

Without further information regarding the testing methodology and how the sample was

collected and handled, I cannot rule out the possibility of a false positive, mixed sample or

contaminated sample. Behind every lab test, there are hundreds of pages of raw data to analyze

before I can attest to its’ reliability. For example, changes in temperature can affect results.

Potential carryover from other test tubes in the batch can also affect results.

       7.      Upon my review of the Drug Test Report, there are several missing items that

cause me to form the opinion that this test is unreliable.

       8.      The Drug Test Report fails to provide the quantitative value of how much

benzoylecgonine was in his urine. The report merely states the threshold reporting limits without

providing information as to what the actual value is. The Drug Test Report also fails to provide

the uncertainty level, or the margin of error. It is widely understood that all measurements

                                                  -2-                             CASE NO. 20-CR-188
                               DECLARATION OF OKORIE OKOROCHA
         Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 7 of 25




require an “uncertainty” to be reported. See Taylor, B. N., & Kuyatt, C. E., Guidelines for

evaluating and expressing the uncertainty of NIST measurement results, (1994). Depending on

the quantitative value and the margin of error, Mr. Akhavan could have been under the reporting

limits, which would mean nothing is detected in his system.

       9.      The Drug Test Report does NOT indicate that the sample was “normalized for

creatinine” in Mr. Akhavan’s urine. Creatinine normalization is generally accepted as being

required for accurate results. See Paul S. Cary, M.S., Urine Drug Concentrations: The Scientific

Rationale for Eliminating the Use of Drug Test Levels in Drug Court Proceedings, National

Drug Court Institute Vol. IV, No. 1 (January 2004). Creatinine indicates whether the urine is

more or less concentrated than it should be. There is no indication that the normalization for

creatinine in Mr. Akhavan’s urine occurred. It is widely accepted among Forensic Toxicologists

that drug concentrations in urine can be misinterpreted if there are not adjustments to urine water

content. Id. Without adjusting for creatinine, Mr. Akhavan could have been under the reporting

limits, which would mean nothing is detected in his system.

       10.     The lab failed to provide chain of custody documents, including intra-laboratory

documents for Mr. Akhavan’s sample. Mr. Akhavan’s urine was collected on August 3, 2020,

but was not received by the lab until August 27, 2020. There is no documentation as to how the

sample was stored during the intervening 24-day period or how it was transported between the

facility and the lab in order to ensure the integrity of the sample.

       11.     The lab failed to provide maintenance and repair records of the instrument used in

the analysis of Mr. Akhavan’s urine.

       12.     The lab failed to provide data regarding quality control and calibration data

including concentration curves performed on Mr. Akahavan’s sample.

       13.     I have also reviewed a document purporting to be results for Mr. Akhavan from a

handheld device test taken on August 21, 2020, a true and correct copy of which is attached as

Exhibit C (“Handheld Test”). After my review, it is my opinion that the results from the

Handheld Test are entirely unreliable.



                                                  -3-                            CASE NO. 20-CR-188
                               DECLARATION OF OKORIE OKOROCHA
         Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 8 of 25




       14.     The Handheld Test is a “screening test” and appears to be an “immunoassay” test,

an unreliable testing method due to problems with both specificity and selectivity. An

immunoassay test is an unsophisticated, rudimentary, preliminary test solely used for the

purposes of determining if a “confirmation” test is warranted. It is well-accepted among

Forensic Toxicologists that “[n]o scientist should go to court and testify a drug was definitely

present in an individual or specimen based solely on a screening test!” See Suzanna E. Dana and

Vincent J.M. Di Maio, Handbook of Forensic Pathology, 262-263 (2006). “To say that a drug is

definitely present, the presence of the drug must be confirmed by a second (confirmatory) test

that is highly specific. This confirmatory test is absolutely necessary to confirm a positive

screening test.” Id.

       15.     Immunoassay tests cannot be relied upon as accurate and are known to have a

high rate of false positives. See Jill Tate, Greg Ward, Interferences in Immunoassay, Clin.

Biochem. Rev. Vol 25, 105-120 (May 2004). A presumptive positive drug screen without

confirmation is highly speculative.

       16.     In summary, it is my opinion that both the Drug Test Report and Handheld Test

showing allegedly positive results for cocaine metabolite and Suboxone, respectively, are

unreliable. These results cannot, and should not, be used as a basis to violate Mr. Akhavan.



       I declare that the foregoing is true and correct.

       Executed on this 1st day of September, 2020, at Pasadena, California.




                                                  Okorie Okorocha




                                                 -4-                           CASE NO. 20-CR-188
                              DECLARATION OF OKORIE OKOROCHA
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 9 of 25




               Okorocha
              Declaration
               EXHIBIT A
     Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 10 of 25



                            THE OKOROCHA FIRM
                               LAW + SCIENCE = FORENSICS

ADDRESS                                                              TELEPHONE
Chamber of Commerce Building:                                        (310) 497-0321
117 E. Colorado Blvd. Suite 465
Pasadena, CA 91105
E: OO@OOESQ.COM

OKORIE OKOROCHA, M.S.*, M.S.**, J.D.
Forensic Toxicology and Pharmacology

*Master of Science in Pharmaceutical Science, Specialization in Forensic Science

**Master of Science in Forensic Toxicology

EXPERT TESTIMONY

Impairment, Driving Related Impairment, Drug use and Effects, Chemical Analysis of
Blood, Blood Testing in Labs and Hospitals, Breath Testing, Forensic Toxicology, Forensic
Science, Field Sobriety Tests, Pharmacology, Hair Follicle Testing, SCRAM Devices, Saliva
Testing and general toxicology and pharmacology.

EXPERIENCE

Testified in over 440 jury trials in 46 California County Courts. As well as Alaska,
Arizona, Colorado, Florida, Minnesota, New Jersey, New Mexico and Texas. Also qualified
internationally in Nuremberg, Germany in U.S. v. Specialist Lee Miller and in Yokosuka,
Japan in U.S. v. Navy Chief Ryan Blackmer.

Testified over three thousand (3000) in administrative hearings.

EDUCATION

Bachelor’s Degree in Biology, Northridge State (C.S.U.N.) 1999

M.S. in Pharmaceutical Sciences—Specialization in Forensic Science—University of
Florida December 2012

M.S. in Forensic Toxicology---University of Florida August 2014

Juris Doctorate–-Whittier College, School of Law 2002




09820-00002/12311439.1
     Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 11 of 25




POSITIONS HELD

ANALYST AND RESEARCHER
Soberlink, LLC., Huntington Beach, CA

ANALYST
A. K AND A LABORATORIES, SAN DIEGO, CA


PUBLICATIONS

1)    Okorocha, Okorie, (2012), Commentary on: Sterling K. The rate of dissipation of
mouth alcohol in alcohol positive subjects. J Forensic Sci 2012.

2)    Okorocha, Okorie., Strandmark, Matthew, "Alcohol Breath Testing: Is There
Reasonable Doubt?." Syracuse Sci. & Tech. L. Rep. 27 (2012): 124-162.

3) Okorocha, Okorie. "FIELD SOBRIETY TESTS: CRIMINAL INJUSTICE." Journal
of Law and Social Deviance 5.1 (2013): 298-325.

4)    Okorocha, Okorie, “FLAWED BLOOD TESTS: The DUI Exception to Admissible
Evidence” Alb. LJ Sci. & Tech, 2013 (in press)

5)     Okorocha, Okorie, “Hospital serum blood tests versus common DUI-related whole
blood tests” T.M. Cooley J. Prac. & Clinical L. 85 2013 Thomas M. Cooley Journal of
Practical and Clinical Law

6)     Okorocha, Okorie, "Commentary on Jaffe, Dena H., et al. Variability in the
blood/breath alcohol ratio and implications for evidentiary purposes. J Forensic Sci 2013;
Epub May 17; doi: 10.1111/1556-4029.12157.

7)    Okorocha, Okorie, “Commentary on: Vosk T, Forrest AR, Emery A, McLane LD.
The measurand problem in breath alcohol testing. J Forensic Sci 2014 Feb 6. doi:
10.1111/1556-4029.12406 [Epub ahead of print].”




09820-00002/12311439.1
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 12 of 25




               Okorocha
              Declaration
               EXHIBIT B
                 Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 13 of 25
                                                                                                        1111 Newton Street
                                                                                                         Gretna, LA 70053
                                                                                          (800) 433-3823 - (504) 361-8989
                                       Drug Test Report                                              FAX: (504) 361-8298



                                                                                 Account Number:             09730002S
                 CACP PRETRIAL LOS ANGELES
                                                                               Div. Office Number:           09730002S
                 ERIC KAUFMAN
                                                                             National Lab Number:             57075108
                 255 EAST TEMPLE ST. STE 1100
                 LOS ANGELES, CA 90012                                       Specimen ID Number:             B04621476
                                                                                   Specimen Type:                URINE
Facility Phone: 213-894-5395                 Fax: 213-894-0231

      Collection Site Number: 09730002S                                            PACTS Number:              6949323
         Collection Site Name:     CACP PRETRIAL LOS ANGELES                        Onsite Test ID:        0100278557
       Collection Site Address:    312 NORTH SPRING STREET, ROOM 754           Case Officer Initials:              DD
Collection Site City, State Zip:   LOS ANGELES, CA 90012                                             Collector Name
         Collection Site Phone:    213-894-5395                                                     RUBEN CABRERA
            Collection Site Fax:   000-000-0000

    Donor Name/ID: AKHAVAN                                                           Date Collected:           08/03/20
                                                                                     Date Received:            08/27/20
 Reason for Drug Test: Substance Abuse Treatment                                     Date Reported:            08/29/20

                                                 Panel Description: BENZOYLECGONINE(COCAINE) CONF CLIN 1098

 Drug Test Result         Drug/Remark                                                       Quantitative Value
 POSITIVE                 BENZOYLECGONINE-COCAINE METABOLITE
                                                    Confirmation Method:    GC/MS and/or LC-MS/MS

   The following drugs and/or drug classes were tested at the indicated threshold (cut-off) levels:
Description                                                         Screening    Confirmation        Result
                                                                         Level          Level
BENZOYLECGONINE-COCAINE METABOLITE                                                 100 ng/ml        POSITIVE
Validity Test                                  Result                             Normal Range
CREATININE                                     NORMAL                             > 20 mg/dL
SPECIFIC GRAVITY                               NORMAL                             = or > 1.0030 - < 1.0450
pH                                             NORMAL                             = or > 4.0 - < 10




                                                                                     RUBEN CABRERA



    TERI JUNOT - CERTIFYING TECHNICIAN/SCIENTIST                                    COLLECTOR NAME
                                                      Page 1 of 1
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 14 of 25




               Okorocha
              Declaration
               EXHIBIT C
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 15 of 25
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 16 of 25




                 EXHIBIT C
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 17 of 25
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 18 of 25
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 19 of 25
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 20 of 25
Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 21 of 25




                   Marks
              Declaration
               EXHIBIT A
                   Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 22 of 25
                                  Anthony A. Marks, M.S. - Curriculum Vite
                                              (818) 254-7181
                                           aamarks@earthlink.net

QUALIFICATIONS
 !" -!  !'' -! #!!! " " #!"
!!  . /#! ,.,/%"" ! "#"  ! !!!
. /)""15' !& !% " !!#* # "
!" #"( !" #"(!$!""(#$""! $!#! #"
$#"+ "! # "& "2004! # "& "!" #" 2005(
$"$ "' # "& " !" #"!  # "(!
 !#"+  "# '% "  (%!""""23' !
 #"& #14' !#"' '! !"   ' 5
' ! #""!!!#"+!!!" #" (#$ !"' !! (
#! ($16' !& #"$ '#!(#!"#"!(!
!"#"!( "!(" !(#"' #!(% "( !!!("+(   # "
!#!" "( !! ##!(!#!(!!"%!(" #!"!'!"+

EDUCATION & CERTIFICATIONS

                 Master’s of Science, Psychology, University of Phoenix, 2011
                 Bachelor of Science, Business Management, University of Phoenix, 1999
                 CCAPP – Certified Alcohol and Drug Counselor - II (CADC-II), AXXXXXXXX August, 2018
                 Los Angeles County Panel of Expert Witnesses – April 2015 to Present
                 (Federal) Forensic Drug Expert – April 2018
                 Drug Recognition Expert Training, Los Angeles Police Department, 1996 and 2007 (Certified 2007)
                 Drug Recognition Expert Instructor Training, Los Angeles Police Department, 2008 (Certified 2008)
                 Drug Recognition Expert Reconstructionist – 2016 to present (over fifty to date)
                 Basic Collision Investigation Training, Los Angeles Police Department, 2007
                 Standards of Training for Corrections (California)- Instructor Development Course, December 2010
                 Peace Officer Standards and Training-Certified Instructor (Narcotics, DRE, 11550H&S), June 2011
                 NRA Pistol Instructor, November 2013 to Present
                 American Heart Association CPR Instructor, January 2014 to Present
                 Applied Suicide Intervention Skills Training (ASIST) certified – May 2015
                 West L. A. Community College, C.O.R.E. Training L.A. Co. Probation Academy, 2008
                 El Camino College, PC832(a) and (b) Academy, 1996
                 Pharmacy Technician, Nevada State Board of Pharmacy, 1993 - Present
                                            California State Board of Pharmacy, 1992 - Present
                 Member International Association of Chiefs of Police, 2011
                 Member National Association of Drug Diversion Investigators (NADDI), 2011
                 Member California Narcotic Officers’ Association, 2005
                 Member California Peace Officers’ Association, 2005

PUBLIC SPEAKING/EDUCATIONAL INSTRUCTION

2012 – Present     Associate Professor of Criminal Justice and Psychology
                   UNIVERSITY OF ANTELOPE VALLEY
                   Lancaster, California
                   Provide quality instruction to Psychology students in all areas of undergraduate psychology curriculum
                   and Criminal Justice students in all areas of criminal justice including: dangerous drugs and narcotics,
                   crisis intervention, report writing, traffic enforcement and collision investigation, ethics, emergency
                   management, community policing, firearms, corrections, statistical analysis and research in the criminal
                   justice system, gangs, organized crime and vice operations, and forensics. Additionally, I have developed
                   the curriculum for these classes including assessments in accordance with Western Association of Schools
                   and Colleges (WASC) requirements.
                Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 23 of 25
Anthony A. Marks, M.S.
 (818) 254-7181
aamarks@earthlink.net

2000 – Present    President / Chief Executive Officer
                  SUBSTANCE INFLUENCE TRAINING AND EDUCATION CORPORATION (SITE)
                  Palmdale, California
                  SITE provides professional education regarding the dangers of: drug abuse, driving while intoxicated,
                  drugged driving, drug experimentation, raves, drug diversion, pharmaceutical abuse, drug trends, alcohol
                  intoxication, basic signs and symptoms of drug use, influence, consequences and poly drug use. Audiences
                  include: law enforcement, public and private high schools, parents, students, personnel, community
                  groups, private and public sector supervisors, and mental health professionals. SITE Corp. is a certified
                  California Standards for Training in Corrections (STC) provider.

2000 – Present    Independent Contracting, Consulting, and Expert Testimony
                  Accomplished and engaging speaker; audiences and venues including: private universities, public and
                  private high schools, parents, students, law enforcement personnel, community groups, private and public
                  sector supervisors, and mental health professionals. Subject matter includes: drug recognition curriculum,
                  the dangers of: drug abuse, driving while intoxicated, drugged driving, drug experimentation, raves, drug
                  diversion, pharmaceutical abuse, drug trends, designer drugs, alcohol intoxication, basic signs and
                  symptoms of drug use, influence, consequences of drug use, and poly drug use. Court cases include
                  opinions provided to both prosecutors and defense attorneys, and testimony regarding drug influence and
                  impairment. Cases include: Driving Under the Influence, Watson (California) murders, specific
                  intent, sexual assault, etc. Additionally, I have consulted and provided opinions regarding fragmented
                  memory associated with intoxication.

LAW ENFORCEMENT EXPERIENCE

Apr. ’08 – Sept. ’12 Detention Services Officer (Ret.)
                  LOS ANGELES COUNTY PROBATION DEPARTMENT
                  Los Angeles, California
                  Sep. ’09 – Jun. ’12 - DOJ compliance auditing, special projects, provide instruction / presentations to
                  officers and various levels of management, various administrative tasks/ quality control, instructing new
                  recruits at the Los Angeles County Probation C.O.R.E. Academy, Standards of Training for Corrections
                  (STC) certified instructor (Instructor Development Course completed 12/ 2010).
                  Apr. ’08 – Aug. ’09 - Supervise detained juveniles in their activities within a living unit, on work
                  assignments, during recreation periods, on medical or dental appointments, or awaiting court appearances.
                  Maintain order and control of a unit and take appropriate action in connection with rule infractions or other
                  disturbances. Maintain institutional security and take appropriate action to prevent escapes. Supervise the
                  movement of juveniles within and outside the facility. Control and restrain combative or emotionally
                  disturbed juveniles. Provide situational counseling to assist individual juveniles through their daily
                  routines. Observe and record the behavior of juveniles and confer with the supervisor about problem
                  juveniles. Monitor minors’ progress throughout their Camp Community Placement program, counsel
                  during crisis situations, preparation and submission of court reports and related court documents.

Jun. ‘94 – Sept. ‘12 Volunteer and Specialist Reserve Officer (Fmr.)
                  LOS ANGELES POLICE DEPARTMENT
                  Los Angeles, California
                  Collision Investigations, Conducting Drug Recognition Evaluations, preparing and submitting necessary
                  documentation regarding drug evaluations for arrest report and court, Booking and transporting suspects,
                  Property inventory, participating in numerous task forces (Immediate Booking and Release System –
                  IBARS) such as: vice, narcotics, sobriety check points, drunk driving/ driving with out a license and
                  related traffic task forces, failure to yield to a pedestrian task forces, and vehicle impound details;
                  instruction of 11550H&S, Intoxicated Driver Apprehension Program (IDAP), DRE school, and instruction
                  regarding narcotics and drug influence to cadets in the LAPD Cadet program as a Certified Drug
                  Recognition Expert Instructor, participation as an instructor regarding drug influence for outside law
                  enforcement agencies.
                                                             2
                Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 24 of 25
Anthony A. Marks, M.S.
 (818) 254-7181
aamarks@earthlink.net

PHARMACEUTICAL PROFESSIONAL
Jun. ’06 – Feb. ‘07   Senior Marketing Executive
                      LABORATORY CORPORATION OF AMERICA
                      San Diego, California
                      Responsibilities: New account conversion of approximately 300 doctors’ offices from competitors’
                      services to LabCorp., included logistics and distribution planning and placement. Develop new business
                      for diagnostics services in markets including family practice, endocrinology, OBGYN, and infectious
                      disease. Territory is currently 174% to goal, as of January 23, 2007. Success included landing new
                      business contracts to cover lab services for 93,000 lives.
Jan. ’05 – May ’06    Immunology Specialist - G.I.
                      CENTOCOR (JOHNSON AND JOHNSON)
                      Horsham, Pennsylvania
                      Responsibilities: Increased product usage (Remicade) among hospitals and gastroenterologists. Developed
                      relationships and communicated with local thought leaders on Remicade usage and data, provided
                      consultative services, regarding Remicade usage and appropriate patient usage, developed territory trend,
                      reach, and frequency analyses, formulated and implemented territory business development strategies, and
                      made presentations of data to management as needed.

Jan. ’02 – Dec. ’04   Technical Sales Specialist/ Area Hospital Representative/ Field Sales Trainer
                      PROMETHEUS LABORATORIES
                      San Diego, California
                      Responsibilities: Increased diagnostic testing and product usage among hospitals, gastroenterologists,
                      rheumatologists, hepatologists, transplant nephrologists, pediatricians, and other related specialties;
                      developed local thought leaders on Prometheus technology, provided consultative information on test
                      results, trained new and existing reps on new and existing technology. Arranged phlebotomy and direct
                      bill contracts with territory hospitals, draw sites, and IPA’s, helped to influence third party contract
                      agreements to ensure coverage of testing. Educated physicians and office staff through audio, visual, or
                      tactile lessons on the meanings of different biological autoimmune markers and the meanings of different
                      combinations found in test results including positive and negative predictive values, Conducted territory
                      analysis including trends, reach and frequency, and produced business development strategies, and
                      presented data to management as needed or requested.
                      Hospital Responsibilities: Kaiser Hospitals in the Los Angeles and Kern County areas. Encino-Tarzana
                      Regional Medical Center(s), St. Joseph -Burbank, Children’s Los Angeles, Sherman Oaks, Holy Cross,
                      Northridge, Simi Valley l, West Hills, Mission Hills Community, Olive View Medical Center, Henry
                      Mayo, Conejo Valley, Los Robles Medical Center-Thousand Oaks, Community Memorial-Ventura
                      County, and Cottage -Santa Barbara
                      Notable accomplishments:
                         District Field Sales Trainer (’03, ’04)
                         Celiac Disease Product Life Cycle Team (’04)
                         Territory growth of 128+% (since date of hire)
                         #1 of 65 Sales Reps nationwide YTD in sales of Celiac Diagnostic testing (’02, ‘03, ’04)
                         #1 of 65 Sales Reps nationwide YTD in sales of Liver Fibrosis testing (’03, ’04)
                         #2 of 65 Sales Reps nationwide YTD in overall revenue (’02, ’03, ’04)
                         2002 Titan Award Winner (top sales, growth, goal attainment)
                         2002 Rookie of the Year award.
                         2003 104.2% to goal
                         2003 #2 out of 65 overall sales growth in dollars
                         2003 #2 out of 65 overall revenue




                                                                3
                Case 1:20-cr-00188-JSR Document 92-2 Filed 09/02/20 Page 25 of 25
Anthony A. Marks, M.S.
 (818) 254-7181
aamarks@earthlink.net

Apr. ‘00 – Jan. ’02   Associate Territory Business Manager/ Hospital Responsibilities
                      BRISTOL-MYERS SQUIBB
                      Laguna, California
                      Responsibilities: Increasing market share with a wide variety of products including diabetes, cardiology,
                      cholesterol, infectious disease, and neuroscience; interaction with hospitals, doctors, office staff, and
                      pharmacies, working synergistically within a team atmosphere. Develop contractual agreements to obtain
                      formulary status at area hospitals, arrange continuing education programs for doctors and pharmacists,
                      attending and hosting educational fairs.
                      Notable Accomplishments:
                         2000 Pinnacle award winner- top 15% of sales in the region

1983 – 2008           Pharmacy Technician (California Registration 3974 - Current)
                      Responsibilities: Process and fill prescriptions - Interaction with insurance companies, patients, medical
                      and veterinary practitioners and ancillary staff - Outside marketing - Assist in training pharmacy interns.

                      KEY PHARMACY (’07 - ’08), Valley Village, California
                      PLAZA WEST PHARMACY (’97 – ’00), Northridge, California
                      RITE-AID (’94 – ’97), Sherman Oaks, California
                      OAKDALE PHARMACY (’83 – ‘94), Encino, California




                                                                4
